Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalns; Edgar A. et al. US 20150149177 A1 (hereinafter Kalns).
Re claims 1, 9, and 17, Kalns teaches
1. A method of processing a conversation to generate a conversation summary including highlights of the conversation, comprising: 
processing at least one statement indication of the conversation to determine at least one statement that is a candidate highlight of the conversation; (highlighting key take-aways in summary, automatically generated with learning and rules for processing language, triggered by key elements, tokens/words, for instance a to-do summary contains verbal and noun elements spotlighted 0024 0036 0037 0055 0065-0069 0075 with fig. 5 and fig. 6)
applying linguistic filtering rules to the candidate highlight to determine the candidate highlight is an actual highlight; and (rules applied, highlighting key take-aways in summary, automatically generated with learning and rules for processing language, triggered by key elements, tokens/words, for instance a to-do summary contains verbal and noun elements spotlighted 0024 0036 0037 0055 0065-0069 0075 with fig. 5 and fig. 6)
generating the conversation summary including providing the actual highlight as at least a portion of the conversation summary. (highlighting key take-aways in summary, automatically generated with learning and rules for processing language, triggered by key elements, tokens/words, for instance a to-do summary contains verbal and noun elements spotlighted 0024 0036 0037 0055 0065-0069 0075 with fig. 5 and fig. 6)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kalns to incorporate the embodiments such as in fig. 5 and 6 where the results are displayed automatically so a user can see them.

Re claims 2 and 10, Kalns teaches
2. The method of claim 1, further comprising: processing the at least one statement indication and the actual highlight to generate an augmented highlight that includes at least the actual highlight and at least one statement occurring in the 0024 0036 0037 0055 0065-0069 0075 with fig. 5 and fig. 6)
wherein generating the conversation summary includes providing the augmented highlight as at least a portion of the conversation summary. (other words prior to highlight, highlighting key take-aways in summary, automatically generated with learning and rules for processing language, triggered by key elements, tokens/words, for instance a to-do summary contains verbal and noun elements spotlighted 0024 0036 0037 0055 0065-0069 0075 with fig. 5 and fig. 6)

Re claims 3 and 11, Kalns teaches
3. The method of claim 2, wherein: processing the at least one statement indication and the actual highlight to generate the augmented highlight includes determining that the at least one statement occurring in the conversation directly before or after the actual highlight is likely to be characterized by a topic that is a same topic with which the actual highlight is characterized. (other related words prior to highlight, highlighting key take-aways in summary, automatically generated with learning and rules for processing language, triggered by key elements, tokens/words, for instance a to-do summary contains verbal and noun elements spotlighted 0024 0036 0037 0055 0065-0069 0075 with fig. 5 and fig. 6)


4. The method of claim 1, wherein processing the at least one statement indication of the conversation includes matching the at least one statement indication to one of a plurality of trigger phrases to determine a statement that is the candidate highlight. (triggered by key elements, highlighting key take-aways in summary, automatically generated with learning and rules for processing language, triggered by key elements, tokens/words, for instance a to-do summary contains verbal and noun elements spotlighted 0024 0036 0037 0055 0065-0069 0075 with fig. 5 and fig. 6)

Re claims 5, 13, and 18, Kalns teaches
5. The method of claim 4, wherein the matching is in an unsupervised manner. (automatically generated with learning and rules for processing language, highlighting key take-aways in summary, automatically generated with learning and rules for processing language, triggered by key elements, tokens/words, for instance a to-do summary contains verbal and noun elements spotlighted 0024 0036 0037 0055 0065-0069 0075 with fig. 5 and fig. 6)

Re claims 6, 14, and 19, Kalns teaches
6. The method of claim 1, wherein applying the linguistic filtering rules to the candidate highlight includes applying the linguistic filtering rules to tokens of a sentence that includes the candidate highlight. (highlighting key take-aways in summary, automatically generated with learning and rules for processing language, triggered by key elements, tokens/words, for instance a to-do summary contains verbal and noun elements spotlighted 0024 0036 0037 0055 0065-0069 0075 with fig. 5 and fig. 6)


7. The method of claim 6, wherein applying the linguistic filtering rules includes determining that the tokens of the sentence that includes the candidate highlight meet at least one predetermined condition. (highlighting key take-aways in summary, automatically generated with learning and rules for processing language, triggered by key elements, tokens/words, for instance a to-do summary contains verbal and noun elements spotlighted 0024 0036 0037 0055 0065-0069 0075 with fig. 5 and fig. 6)

Re claims 8 and 16, Kalns teaches
8. The method of claim 7, wherein the predetermined condition is at least one of: 
the sentence that includes the candidate highlight includes at least a noun and a verb; (highlighting key take-aways in summary, automatically generated with learning and rules for processing language, triggered by key elements, tokens/words, for instance a to-do summary contains verbal and noun elements spotlighted 0024 0036 0037 0055 0065-0069 0075 with fig. 5 and fig. 6)
the sentence that includes the candidate highlight includes at least a modal and a verb; or 
the sentence that includes the candidate highlight includes at least a modal and a past tense verb.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20210037353 A1	Locascio et al.
Feature key elements in conversation


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov